Hemphill, Ch. J.
The only question in this case of any importance, is whether the note or agreement was barred by the statute of limitations. More than four years had elapsed from the maturing of the contaact; but the appellants contend that the promise having been made to a feme covert, there was no bar—the statute being inoperative against married women.
This might be a question of some difficulty, perhaps, if the *128note were the separate property of the wife, or if given on a consideration springing from her exclusively. But there was no allegation or proof that the note was her individual property.
It was made to the appellant Eliza Jane after her marriage, and the presumption is, (there being no proof to the contrary,) that it formed a portion of the common property, (10 Tex. R. 207,) subject to the disposition of the husband, and to suit for its recovery by him and for his own benefit or that of the community, without the consent of the wife asked or given. Of course there can be no question that the statute would run against a contract of this description, and consequently there was no error in excluding this note from the consideration of the jury.
Judgment affirmed.